—Appeal from an order of Supreme Court, Erie County (Fahey, J.), entered November 7, 2001, which granted defendants’ motion for summary judgment dismissing the complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law with costs, the motion is denied and the complaint is reinstated.
Memorandum: Supreme Court erred in granting defendants’ motion for summary judgment dismissing the complaint in this action to recover damages for personal injuries sustained by Edmund Kidwell (plaintiff) as he was alighting from a shuttle van outside the front entrance to a hotel owned by defendant Walden Avenue Blend-All Hotel Development, Inc., doing business as Hampton Inn Airport/Galleria (Walden). The shuttle van was owned by Walden and operated by defendant Mark Cicearella, Walden’s employee. Defendants failed to sustain their initial burden of establishing their entitlement to judgment as a matter of law on the issues whether there was a defective or dangerous condition on the floor or steps of the van, whether they created or caused that condition or had constructive notice of it, whether there was inadequate lighting inside and outside the van, and whether those conditions caused plaintiffs injuries (see Frazier v Pioneer Cent. School Dist, 298 AD2d 875; Carpenter v Penn Traffic Co., 296 AD2d 842; Donohue v Seven Seventeen HB Buffalo Corp., 292 AD2d 786, 787; Gentile v University of Rochester Med. Ctr., 292 AD2d 874; Telesco v Bateau, 273 AD2d 894; Butzer v Scharf, 263 AD2d 862, 862-863). Given the failure of defendants to sustain their initial burden on the motion, we do not address the sufficiency of plaintiffs’ showing in opposition (see Alvarez v Prospect Hosp., 68 NY2d 320, 324; Frazier, 298 AD2d at 876; Gentile, 292 AD2d at 875). Present — Pine, J.P., Wisner, Scudder, Kehoe and Burns, JJ.